Citation Nr: 1444306	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to May 24, 2012 due to service-connected disabilities.

2.  Entitlement to a TDIU rating for the period beginning May 24, 2012 due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

Due to an interim September 18, 2013 rating decision which established service connection for posttraumatic stress disorder (PTSD) and assigned a 70 percent rating, effective May 24, 2012, the Board finds that there are two distinct periods on appeal for which a TDIU rating is sought (prior to, and following, the award of service connection for PTSD).  As such, the issue has been recharacterized as stated on the preceding page.
 
The issue of a TDIU rating prior to May 24, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since May 24, 2012, the Veteran's service-connected disabilities have had a 90 percent combined rating, and are shown to have rendered him unable to maintain substantially gainful employment.


CONCLUSION OF LAW

Since May 24, 2012, a TDIU rating is warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, with respect to the claim of a TDIU rating since May 24, 2012, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

On May 24, 2012, service-connection for PTSD was established and a 70 percent rating was assigned.  As such, from that date, his service-connected disabilities include posttraumatic stress disorder, rated 70 percent; coronary artery disease, rated 30 percent; type II diabetes mellitus with retinopathy, rated 20 percent; diabetic neuropathy of both lower extremities, rated 20 percent, each; hypertension, rated 10 percent; peripheral neuropathy of both upper extremities, rated 10 percent, each; and erectile dysfunction, rated 0 percent.  The combined schedular rating is 90 percent.  

As the Veteran's PTSD is rated 70 percent and his combined rating for his service-connected disabilities is 90 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran's service connected disabilities render him incapable of participating in substantially gainful occupation.

In his TDIU application dated in October 2009, the Veteran reported that he had completed a high school education, but had no other training.  He reported a history of working as a security aide at a hospital.  His former employer reported that he had been on light duty from November 2008 to June 2009, and had been approved for long term disability.  The specific disabilities necessitating these restrictions were not specified.  

In July 2013, the Veteran underwent a VA examination for his PTSD.  The examiner concluded that the Veteran's PTSD would have moderate, almost severe, impairment on his capacity for occupational functioning.  Impairments would include problems with efficiency due to poor concentration, difficulty remember work-related tasks, challenges getting along with other due to distancing, inappropriate anger due to low frustration tolerance, low energy, poor morale, and reduced motivation.  

Given the Veteran's significant disabilities (most notably PTSD) and the restricted occupational opportunities facing him due to his limited educational background, skills, and experience, the Board finds it reasonable to conclude that his service-connected disabilities preclude substantially gainful employment.  In particular, the Board notes that a service connected psychiatric disability (PTSD) rated 70 percent of itself reflects there is significant occupational impairment, and on July 2013 examination, this was confirmed when the examiner determined the Veteran would experience moderate, almost severe, impairment in occupational functioning.  

Resolving remaining reasonable doubt regarding degree of disability/impairment in the Veteran's favor, as required, the Board finds a TDIU rating is warranted.





ORDER

For the period beginning May 24, 2012, a TDIU rating is warranted, subject to the regulations governing payment of monetary awards.


REMAND

Prior to May 24, 2012, the Veteran's service-connected disabilities included coronary artery disease, rated 30 percent; type II diabetes mellitus with retinopathy, rated 20 percent; diabetic neuropathy of both lower extremities, rated 20 percent, each; hypertension, rated 10 percent; peripheral neuropathy of both upper extremities, rated 10 percent, each; and erectile dysfunction, rated 0 percent.  The combined scheduler rating is 80 percent.  Although, the Veteran's combined schedular rating is 80 percent, he has not established one disability rated at 40 percent or more; thus, the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a) are not met.

As such, there is not currently at least a 60 percent rating, or a 70 percent rating with one disability rated at least 40 percent; therefore, the only possible means of obtaining a TDIU is on the alternative extraschedular basis under § 4.16(b).  It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where a veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that the Veteran was afforded a VA examination in April 2010 to determine whether his service-connected disabilities rendered him unemployable.  However, the Board finds this examination to be inadequate, and therefore of little probative value.  Specifically, while the examiner concluded the Veteran was unemployable due to his non-service connected disabilities, the examiner failed to consider the effects of his service-connected disabilities on his employability and/or occupational functioning.  Therefore, the Board finds that clarifying medical opinion is necessary to determine what effect, if any, the Veteran's service-connected disabilities alone had on his employability.  

Additionally, if, after receiving the requested opinion, the Veteran is found to be unemployable by reason of his service-connected disabilities, the AOJ should submit the claim to VA's Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should forward the Veteran's entire record to the appropriate physician for a medical opinion to determine what, if any, impact his service-connected disabilities (coronary artery disease, type II diabetes mellitus with retinopathy, diabetic neuropathy of both lower extremities, hypertension, peripheral neuropathy of both upper extremities, and erectile dysfunction), individually and combined, had on his ability to maintain or sustain employment prior to May 24, 2012.  The physician should comment on the restrictions and limitations due to each service-connected disability.  The physician's opinions regarding the impact of the service-connected disabilities on employment must be accompanied by explanation of rationale.  The physician should comment on the types of employment that would be precluded by the service-connected disabilities and the types of employment that remain feasible despite the combined effects of the service-connected disabilities.   The physician must explain the rationale for all opinions.

2. Following the completion of the above, the AOJ should determine if referral of the claim (for a TDIU rating for the period prior to May 24, 2014) to VA's Director of Compensation and Pension Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b), is warranted.  

3. The AOJ should then readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


